—Appeal by the defendant from a judgment of the Supreme Court, Kings County (George, J.), rendered September 30, 1997, convicting him of attempted criminal sale of a controlled substance in the third degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
We reject the defendant’s contention that there was an unreasonable delay in sentencing which deprived the Supreme Court of jurisdiction (see, People v Brown, 252 AD2d 592; see generally, CPL 380.30 [1]; People v Drake, 61 NY2d 359).
The defendant’s sentence was not excessive (see, People v Suitte, 90 AD2d 80). Mangano, P. J., Santucci, Krausman, Florio and Schmidt, JJ., concur.